136.	 Mr. President, it gives me great pleasure to see you elected as President of the thirty-sixth session of the General Assembly. The trust placed in you testifies to the great appreciation of your prominent role and experience. We take this opportunity to thank your predecessor who so ably presided over the deliberations of the last session of the General Assembly. We should like also to welcome the independence of Belize and Vanuatu and their admission to membership in the United Nations. We also commend the efforts undertaken by the Secretary-General for the strengthening of the international organization.
137.	Our peoples pin high hopes on the role of the United Nations in enhancing world peace and security. Those hopes encompass all aspects of cooperation aimed at the establishment of the principles of peaceful coexistence and the achievement of detente in international relations. However, since the convening of the last session of the General Assembly events have been moving in a direction which threatens those principles. Tension in international relations has increased. Many States and peoples have been subjected to the dangers of aggression and flagrant intervention in their internal affairs. Racist regimes in occupied Palestine and South Africa encouraged and supported by world imperialism have challenged the international will and rejected United Nations resolutions. They continue in their policies of occupation and aggression against the Arab and African peoples. The same period has witnessed the reinforcement by the United States of America of its military presence through the addition of new bases of aggression and the creation of new areas of conflict and instability in various regions of the world. Furthermore, it has decided to produce and deploy medium-range nuclear missiles in Europe and other new weapons of mass destruction as well as the neutron bomb. It also persists in its refusal to ratify the second treaty on the limitation of strategic offensive arms [SALT II].
138.	That aggressive conduct adopted by world imperialism, in undermining the principles of the policy of international detente with a return to the cold war, once again endangers world peace and security. It is the responsibility of the United Nations to endeavor forcefully and relentlessly to preempt those Powers by affirming its continued rejection of such policies, by warning of their dangers and by working towards their elimination. Democratic Yemen is of the view that the initiatives proposed by the Soviet Union and other socialist countries represent a realistic basis for the consolidation of detente and the preservation of world peace and security.
139.	A number of important political developments are taking place in our region. The United States is trying to impose its control over the area through the establishment of new military bases and through the rapid deployment force. It openly declares its intention to launch an aggressive policy and to occupy the oil sources in open defiance of the will of the governments and peoples in the area who have declared their total rejection of that move and consider it as blatant interference in their internal affairs. Those countries have expressed their readiness to protect their sovereignty and independence against such foreign interference. The United States resorts to the use of its local agents to facilitate its task aimed at total domination of the region, the plundering of its national resources, and picking quarrels with nationalist and progressive regimes in order to halt the achievement of their aspirations for stability and development. We take this opportunity to draw attention to the treacherous role played by the regimes of Oman, Egypt and Somalia, whose lands have been turned into military bases for United States imperialism, thus posing a threat to the security and independence of the area.
140.	Democratic Yemen, true to its foreign policy based on the principle of peaceful coexistence and mutual respect for the independence, sovereignty, common interest and noninterference in the internal affairs of States, and true to its belief in the cause of peace and security in the region, as well as in the independence and sovereignty of its peoples, considers it very important to confront that policy of aggression pursued by the United States and other imperialist Powers.
141.	In this vein, the President of Democratic Yemen, Ali Nasser Mohamed, has called for the convening of a summit conference of the States of the Gulf, the Arabian Peninsula and the Horn of Africa, along with the presence of other interested parties, to discuss the total elimination of all foreign military bases. This call by Democratic Yemen is aimed at the consolidation of security and stability in the region and conforms to the special concern we have in making the Indian Ocean a zone of peace in accordance with the Declaration contained in General Assembly resolution 2832 (XXVI).
142.	Our Yemeni people look forward to permanent peace and stability in our region. They work to consolidate their independence and sovereignty over their own territory, to protect their achievements and to overcome all obstacles caused by imperialist and reactionary conspiracies whose aim is to frustrate the unity of both parts of their country through peaceful and democratic, means and by the joint efforts of their authorities. The reunification of the Yemeni homeland, in so far as it is a great goal of our people, will constitute an important factor in the achievement of security and stability in the region. Those principles and goals were emphasized once again at the last summit meeting between the Presidents of the two parts of Yemen, held in Taizz this month.
143.	The results of the recent trilateral summit meeting held in Aden by Democratic Yemen, Ethiopia and Libya and, in particular, the treaty of friendship and cooperation among the three countries concluded in Aden on 19 August 1981, will make a vital contribution towards the strengthening of peace in the region and of solidarity between the Arab and African peoples and will help their joint efforts to face the dangers confronting the Arab and African region caused by imperialism, Zionism and racism.
144.	The situation in the Middle East will continue to constitute a real threat to international peace and security unless the international community puts an end to Israel's aggressive and expansionist policy against the Palestinian people and the Arab countries and to its continued refusal to implement the numerous resolutions of the United Nations and other international forums. Peace in the Middle East will never be achieved as long as the United States continues to endorse Israel's racist ana expansionist policies and to supply it with material and military assistance, thus helping it to continue its aggression against the Palestinian people and the other Arab peoples.
145.	We find it extremely difficult to accept the claim by some that the United States is seeking to establish peace in the Middle East through pressure on Israel. Such claims and illusions have been shattered by the recent agreement to strengthen and broaden the strategic alliance between the United States and Israel. That agreement opened the door wide for eventually bringing America to Israel's side and giving it unlimited support politically, militarily and economically in order to realize the racist Zionist dream of the creation of the socalled greater Israel.
.
146.	The two Camp David accords and the Egyptian Israeli peace treaty have failed to produce a solution to the Middle East problem. Such a solution will be achieved only with full recognition of the inalienable national rights of the Palestinian people, including its right of return, its right to self-determination and its right to establish its own independent State in Palestine; recognition of the PLO as its sole and legitimate representative; the complete and unconditional withdrawal of Israel from the occupied Arab territories; a commitment by Israel to implement United Nations resolutions and to terminate its policy of expansion and aggression against the Arab peoples.
147.	The Government of the People's Democratic Republic of Yemen strongly condemns Israel's continued aggression against Lebanon and the role which it plays in conspiring against that country's independence, sovereignty and territorial integrity. Likewise, we condemn Israel's attack on the Iraqi nuclear reactor and denounce the conspiracies of the imperialistZionist reactionary alliance against Syria and the United States aggression against the Libyan Arab Jamahiriya.
148.	We support the struggle of the Sahraoui people. We have repeatedly emphasized that this is a question of a people aspiring to its right to self-determination and independence, under the leadership of the POLISARIO Front.2 We hope that the efforts undertaken by the OAU and the United Nations will result in a speedy response to and the achievement of the aspirations of the Sahraoui people.
149.	Once again, we appeal to our brothers in Iraq and Iran to solve their dispute through peaceful means in the interests of their peoples and because of the importance of their role in the struggle against the imperialist and Zionist designs in the area. We also support the constructive proposals of the Government of the Democratic Republic of Afghanistan for the settlement of its differences with its neighbors.
150.	It is regrettable that some countries are attempting to bring back to life the infamous Pol Pot gang, while at the same time denying recognition to the victorious Kampuchean people and its nationalist Government, which are struggling resolutely to build a new life in peace and freedom. We condemn all imperialist and reactionary schemes and maneuvers being hatched against the struggle of the peoples of Viet Nam, Laos and Kampuchea.
151.	We also reaffirm the need to respect the neutrality and independence of the island of Cyprus, as well as its sovereignty and territorial integrity. We call for the withdrawal from the island of all foreign troops and the dismantling of all military bases. We commend the efforts of the Secretary-General to arrive at a just solution in accordance with these principles.
152.	My country, together with other countries of the world that cherish freedom and peace, supports the proposals of the Government of democratic Korea for the unification of Korea. We call once again for the withdrawal of American forces from South Korea.
153.	The peoples of the African continent also suffer from the numerous imperialist and racist schemes that are being hatched against them and which seek to frustrate their national liberation and discourage their efforts to maintain their independence and sovereignty and to work for the eradication of the apartheid policy pursued by the white minority regime in South Africa.
154.	We support the just struggle being waged by the people of Namibia under the leadership of SWAPO, its sole and legitimate representative, to achieve its independence. We condemn the policy of South Africa, which has as its aim the continued occupation of Namibia, contrary to the resolutions of the international Organization. We condemn its latest act of aggression and its occupation of Angola's territory. We also condemn the attempts by certain Western Governments to prevent the Security Council from adopting the necessary sanctions against the racist regime in Pretoria. The continued pursuit of its apartheid policy by the white minority Government in South Africa means that the United Nations must take the necessary steps to isolate that regime and impose sanctions against it in accordance with Chapter VII of the Charter of the United Nations.
155.	As regards Latin America, we have always condemned the policy of aggression pursued by the Government of the United States against the peoples of Latin America and its interference in the internal affairs of Cuba, Nicaragua and Grenada, as well as the external interference and oppression it carries out against the people of El Salvador. We condemn its blockade of Cuba and call for the elimination of the American military base at Guantanamo.
156.	We support the right of the people of Puerto Rico to independence and self-determination, in accordance with General Assembly resolution 1514 (XV).
157.	International economic relations are at present experiencing a crisis of serious dimensions which threatens international peace and security. Experience in international economic cooperation for development, especially in recent years, has proved that partial and shortsighted solutions are not adequate. The problems of developing countries are escalating and increasing in intensity, and the economic gap between those countries and the industrial countries is widening steadily. The developing countries do not bear the responsibility for this unfortunate and painful situation. Nor can they by their individual efforts break throujgh the blockade imposed on them by the system of international relations inherited from the period of the Second World War. Through this system, capitalist countries control the international economy and the world sources of finance and reap the benefits, while developing countries remain the victims of the manifestations of neocolonialism, which is reflected in their dependence, underdevelopment and exploitation. The real values of their incomes are decreasing, while their indebtedness, the prices of their imports and their development requirements are mounting. Their channels for the acquisition of technology and the modern means of development are narrowing and markets are being closed to their exports, or they face protectionist and restrictive measures.
158.	Certain capitalist countries, particularly the United States, have no qualms about blocking international consensus on the restructuring of international economic relations by introducing ambiguous concepts of economic and trade relations in an attempt to strengthen and expand their exploitation of the developing countries and to perpetuate the latter's dependence upon them.
159.	The world of today has reached a degree of interdependence and complexity that makes necessary collective solutions reached in a spirit of true and fair cooperation, without conditions, discrimination or coercion. The result of the dialog gcing on between developing and developed countries is not very promising, nor will it hold out much hope for the future of the world economy as a whole unless the capitalist countries respond to the call of necessity and common interest and abandon all aspects of their rigid positions, which have as their aim the maintenance of their monopolistic interests and privileged positions. Without the political will embodied in radical and courageous resolutions and practical steps, the dialog will continue in an endless tunnel and the clouds of doubt and uncertainty will continue to fill the sky. The economic situation of developing countries, especially the least developed among them, will deteriorate because of their urgent and intensified need for real resources and assistance in order to build their infrastructures, utilize their wealth, train their technicians, provide for the basic needs of their populations and cope with natural disasters. It is a tragic irony that resources and more and more billions of dollars are being expended to perpetuate luxurious patterns of consumption and to produce weapons of war and destruction with which to carry out policies of aggression and cold war, while millions of people in poor and underdeveloped countries live at subsistence level, lacking the means for a decent life and daily facing the threat of death.
160. Developing countries collectively have become aware of the substance and core of the crisis and have established the principles of collective self-reliance in view of their similar circumstances and common experience. Within the framework of the nonaligned movement and the Group of 77, they have drawn up a strategy of action for their development and evolution in all fields. They are still at the beginning of the road, but with closer cooperation they will achieve many of their goals and aspirations. This, however; does not constitute an alternative to dialog and cooperation with developed countries, within the framework of the principles of integration, equality and justice, for the establishment of the new international economic order. We can only hope for an early start on the global negotiations.
